DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 and 15, in the reply filed on 06/15/2021 is acknowledged.  The traversal is on the ground(s) that the Office has not carried its burden of proof as to absence of a special technical feature because Dureault et al. (US 2016/0159690 A1, cited in IDS) fails to disclose a polyphenol. This is not found persuasive because the inventions of Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the curing composition according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lohnes et al. (US 5,338,568). Lohnes teaches a hardener component for an epoxy resin composition, wherein the epoxy resin composition comprises a resin component and the hardener component, wherein the resin component comprises Dow D.E.R. 324, wherein the hardener component comprises 44% wt of a hardener 1432-B, wherein the hardener 1432-B comprises NAEP, TETA, DETA, and 16.70% wt of bisphenol A (5:37-66), wherein the Dow D.E.R. 324 is a liquid 1 and R2 denote, independently of one another, -H, and R3 denotes –CH2-CH2-NH2 or –CH2-CH2-NH-CH2-CH2-NH2, and wherein the one second polyamine corresponds to the general formula (II), in which R1 and R2 denote, independently of one another, H, and X denotes NH as claimed. The wt. % is based on the following calculation: 44% * 16.7% / 100% = 7.348%.
The requirement is still deemed proper and is therefore made FINAL.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/15/2021.
In the amendments filed on 06/15/2021, claim 16 is new, pertains to the curing composition according to claim 1, and is therefore placed in the elected Group I.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 recites the limitation “the at least one polyphenol comprises a novolac resin which corresponds to the following formula (IV): 
    PNG
    media_image1.png
    188
    415
    media_image1.png
    Greyscale
, in which R1 and R2 each denotes, independently of one another, H or -CH3; R3, R4, R5 and R6 each denotes, independently of one another, H, -CH3 or an aliphatic functional group; and n is 0 to 20” in lines 1-9, which fails to further limit the “at least one polyphenol selected from the 
Claim 8 recites the limitation “the at least one polyphenol comprises a novolac resin which corresponds to the following formula (V): 
    PNG
    media_image2.png
    123
    364
    media_image2.png
    Greyscale
, in which R1 denotes H, R2 denotes C1 to C10 alkyl, m is 0, 1 or 2, and n is 0 to 20” in lines 1-9, which fails to further limit the “at least one polyphenol selected from the group consisting of bisphenols” that is recited in claim 1, line 7, and which fails to include all the limitations of claim 1 because claim 8 does not include the limitation wherein the at least one polyphenol is selected from the group consisting of bisphenols.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohnes et al. (US 5,338,568).
Regarding claim 1, Lohnes teaches a hardener component for an epoxy resin composition, wherein the epoxy resin composition comprises a resin component and the hardener component, wherein the resin component comprises Dow D.E.R. 324, wherein the hardener component comprises 44% wt of a hardener 1432-B, wherein the hardener 1432-B comprises NAEP, TETA, DETA, and 16.70% wt of bisphenol A (5:37-66), wherein the Dow D.E.R. 324 is a liquid epoxy resin that is of the bisphenol A type (4:24-27), the NAEP is n-aminoethylpiperazine (4:43), the TETA is triethylenetetramine (4:42), and the DETA is diethylenetriamine (4:41), which reads on a curing composition for a multi-component epoxy resin compound, comprising: at least one first polyamine, one second polyamine, and 7.348 wt. % based on the weight of organic parts of said curing composition of one polyphenol selected from the group consisting of bisphenols, wherein the at least one first polyamine corresponds to the general formula (I), in which R1 and R2 denote, independently of one another, -H, and R3 denotes –CH2-CH2-NH2 or –CH2-CH2-NH-CH2-CH2-NH2, and wherein the one second polyamine corresponds to the general formula (II), in which R1 and R2 denote, independently of one another, H, 
Regarding claim 2, Lohnes teaches the hardener component comprises 44% wt of a hardener 1432-B, wherein the hardener 1432-B comprises TETA and DETA (5:37-66), wherein the TETA is triethylenetetramine (4:42), and the DETA is diethylenetriamine (4:41), which reads on the limitation wherein the at least one first polyamine is diethylenetriamine, triethylenetetramine, or mixtures thereof as claimed.
Regarding claim 3, Lohnes teaches the hardener component comprises 44% wt of a hardener 1432-B, wherein the hardener 1432-B comprises NAEP (5:37-66), wherein the NAEP is n-aminoethylpiperazine (4:43), which reads on the limitation wherein the one second polyamine is aminoethylpiperazine as claimed.
Regarding claims 4 and 15, Lohnes teaches the hardener component comprises 44% wt of a hardener 1432-B, wherein the hardener 1432-B comprises 15.46% wt of TETA and 7.97% wt of DETA (5:37-66), wherein the TETA is triethylenetetramine (4:42), and the DETA is diethylenetriamine (4:41), which reads on the limitation wherein the at least one first polyamine is present in a proportion of 10.3092 wt.%, based on the weight of organic parts of the curing composition as claimed. The wt.% is based on the following calculation: 44% * (15.46% + 7.97%) / 100% = 10.3092%.
Regarding claim 5, Lohnes teaches the hardener component comprises 44% wt of a hardener 1432-B, wherein the hardener 1432-B comprises 7.97% wt of NAEP (5:37-66), wherein the NAEP is n-aminoethylpiperazine (4:43), which reads on the limitation wherein the one second polyamine is present in a proportion of 3.5068 wt.%, 
Regarding claim 7, Lohnes teaches the hardener component comprises 44% wt of a hardener 1432-B, wherein the hardener 1432-B comprises 16.70% wt of bisphenol A (5:37-66), which reads on the limitation where the one polyphenol comprises a novolac resin which corresponds to the formula (IV), in which R1 and R2 each denotes, independently of one another, -CH3, R3, R4, R5, and R6 each denotes, independently of one another, H, and n is as claimed.
Regarding claim 9, Lohnes teaches the hardener component comprises 44% wt of a hardener 1432-B, wherein the hardener 1432-B comprises 16.70% wt of bisphenol A (5:37-66), which reads on the limitation wherein the one polyphenol comprises a bisphenol that is bisphenol A as claimed.
Regarding claim 10, Lohnes teaches the hardener component comprises 44% wt of a hardener 1432-B, wherein the hardener 1432-B comprises Genamide 151, and Jeffamine D-230 (5:37-66), wherein the Genamide 151 is an amido amine (4:59-60), and the Jeffamine D-230 is a polyoxypropyleneamine (4:43-54), which reads on the limitation wherein the curing composition further comprise additional monoamines and/or polyamines, and/or a curing agent for epoxy resins that is polyamidoamines as claimed.
Regarding claim 11, Lohnes teaches the hardener component comprises 44% wt of a hardener 1432-B, wherein the hardener 1432-B comprises nonyl phenol, and the hardener component comprises glycerine (5:37-66), wherein the nonyl phenol is an accelerator (5:20-27), and the glycerine is one glycol additive (2:31-32), wherein the 
Regarding claim 12, Lohnes teaches a two component epoxy resin composition (1:12-13) comprising a resin component and the hardener component, wherein the resin component comprises Dow D.E.R. 324 (5:37-66), wherein the Dow D.E.R. 324 is a liquid epoxy resin that is of the bisphenol A type (4:24-27), wherein the resin and hardener components are mixed (6:1) after the ingredients of the hardener component are mixed, and after the only ingredient of the resin composition is provided (5:52, 67-68), which reads on a multi-component epoxy resin compound comprising an epoxy resin component (A) containing one curable epoxy resin, one curing component (B) comprising the curing composition according to claim 1, wherein the epoxy resin component and the one curing component are separate from each other as claimed. Lohnes meets the limitation wherein the epoxy resin component (A) contains optionally a reactive diluent as claimed because the reactive diluent is optional and is therefore not required to be present.
Regarding claim 13, Lohnes teaches that the hardener component comprises 44% wt of a hardener 1432-B, wherein the hardener 1432-B comprises Genamide 151, Jeffamine D-230, and nonyl phenol (5:37-66), wherein the Genamide 151 is an amido amine (4:59-60), the Jeffamine D-230 is a polyoxypropyleneamine (4:43-54), and the nonyl phenol is an accelerator (5:20-27), which reads on the limitation wherein the multi-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lohnes et al. (US 5,338,568) as applied to claim 1, and further in view of Dureault et al. (US 2016/0159690 A1, cited in IDS).
Regarding claim 8, Lohnes teaches the curing composition according to claim 1 as explained above.
Lohnes does not teach that the at least one polyphenol comprises a novolac resin which corresponds to the formula (V) as claimed. However, Dureault teaches a novolac resin of formula [0073] 
    PNG
    media_image3.png
    220
    665
    media_image3.png
    Greyscale
 [0015] in which R1, R2, R3, and R4 are either hydrogen, or in which one or two of the radicals R1 to R4 is/are the radical CH3, or in which one of the radicals R1 to R4 is the tert-butyl radical [0016], and n is 1 to 12, that is a catalyst [0015] and that is present in a hybrid hardener [0073] further comprising triethylenetetramine (TETA) and 1,3-bis(aminomethyl)cyclohexane (1,3-BAC) (Example 4, [0073]), wherein the hybrid hardener is a hardener for a multicomponent mortar composition and an epoxide-amine-based, multicomponent mortar composition [0015]. Lohnes and Dureault are analogous art because both references are in the same field of endeavor of a curing composition for a multi-component epoxy resin compound, comprising at least one first polyamine, at least one second polyamine, and at least one polyphenol, wherein the at least one first polyamine corresponds to the general formula (I). Before the effective filing date of the claimed 
    PNG
    media_image3.png
    220
    665
    media_image3.png
    Greyscale
 in which R1, R2, R3, and R4 are either hydrogen, or in which one or two of the radicals R1 to R4 is/are the radical CH3, or in which one of the radicals R1 to R4 is the tert-butyl radical, and n is 1 to 12, to substitute for a fraction of Lohnes’s bisphenol A and nonyl phenol in Lohnes’s hardener component, which would read on the limitation wherein the at least one polyphenol comprises a novolac resin which corresponds to the formula (V) in which R1 denotes H, R2 denotes C1 or C4 alkyl, m is 0, 1, or 2, and n is 1 to 12 as claimed. One of ordinary skill in the art would have been motivated to do so because Dureault teaches that the novolac resin of formula [0073] 
    PNG
    media_image3.png
    220
    665
    media_image3.png
    Greyscale
 [0015] in which R1, R2, R3, and R4 are either hydrogen, or in which one or two of the radicals R1 to R4 is/are the radical CH3, or in which one of the radicals R1 to R4 is the tert-butyl radical [0016], and n is 1 to 12, is beneficial for being a catalyst [0015] that is beneficial for being useful in a hybrid hardener [0073] further comprising triethylenetetramine (TETA) and 1,3-
Regarding claim 16, Lohnes teaches the curing composition according to claim 1 as explained above.
Lohnes does not teach that said polyphenol further comprises a novolac resin as an accelerator. However, Dureault teaches a novolac resin of formula [0073] 
    PNG
    media_image3.png
    220
    665
    media_image3.png
    Greyscale
 [0015] in which R1, R2, R3, and R4 are either hydrogen, or in which one or two of the radicals R1 to R4 is/are the radical CH3, or in which one of the radicals R1 to R4 is the tert-butyl radical [0016], and n 
    PNG
    media_image3.png
    220
    665
    media_image3.png
    Greyscale
 in which R1, R2, R3, and R4 are either hydrogen, or in which one or two of the radicals R1 to R4 is/are the radical CH3, or in which one of the radicals R1 to R4 is the tert-butyl radical, and n is 1 to 12, to substitute for a fraction of Lohnes’s bisphenol A and nonyl phenol in Lohnes’s hardener component, which would read on the limitation wherein said polyphenol further comprises a novolac resin as an accelerator as claimed. One of ordinary skill in the art would have been motivated to do so because Dureault teaches that the novolac resin of formula [0073] 
    PNG
    media_image3.png
    220
    665
    media_image3.png
    Greyscale
 [0015] in which R1, R2, R3, and R4 are either hydrogen, or in which one or two of the radicals R1 to R4 is/are the radical CH3, or in which one of the radicals R1 to R4 is the tert-butyl .

Response to Arguments
Applicant’s arguments, see p. 8-10, with respect to the rejection of claim(s) 1-5, 7, 10-13, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Dureault et al. (US 2016/0159690 A1, cited in IDS) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see p. 8-10, with respect to the rejection of claim(s) 9 under 35 U.S.C. 103 as being unpatentable over Dureault et al. (US 2016/0159690 A1, cited in IDS) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 8-10, with respect to claim 6 have been considered, and are responded to by the new grounds of rejection in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID T KARST/Primary Examiner, Art Unit 1767